F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 12 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    BETTY L. CAMERON,

                Plaintiff-Appellant,

    v.                                                    No. 00-7092
                                                    (D.C. No. 99-CV-487-P)
    WILLIAM A. HALTER, *                                  (E.D. Okla.)
    Acting Commissioner of Social
    Security,

                Defendant-Appellee.


                            ORDER AND JUDGMENT           **




Before EBEL , PORFILIO , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      On January 20, 2001, William A. Halter became the Acting Commissioner
of Social Security. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Halter is substituted for Kenneth S. Apfel as the
appellee in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Claimant Betty L. Cameron appeals from the denial of her application for

supplemental security income benefits.    1
                                               We have jurisdiction under 28 U.S.C.

§ 1291 and 42 U.S.C. § 405(g). We review the agency’s decision on the whole

record to determine only whether the factual findings are supported by substantial

evidence and the correct legal standards were applied.        See Goatcher v. United

States Dep’t of Health & Human Servs.         , 52 F.3d 288, 289 (10th Cir. 1995).

We reverse and remand for additional proceedings.

      Claimant was born on April 2, 1949. She has a GED and has worked as an

auditor and a bartender/waitress. She filed her claim for benefits on

September 25, 1996, alleging that she became disabled on that date due to

multiple sclerosis, bone disease, hypoglycemia, and arthritis. The administrative

law judge (ALJ) denied benefits at step four of the evaluation sequence.

See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing steps

in detail). Claimant argues that the ALJ failed to consider all of her impairments

in combination beginning at step two and improperly discounted the credibility

of her complaints of disabling pain and other symptoms at step four.



1
      The parties consented to proceed to final disposition before a magistrate
judge. 28 U.S.C. § 636(c)(3).

                                              -2-
       The ALJ found at step two that plaintiff has a severe back impairment

caused by muscle inflexibility, pain, and tightness. Appellant’s App., Vol. II

at 14, 18 (finding 2). Although the ALJ also found that she had a “major” mental

impairment, he did not address this additional impairment until step four.     Id.

at 17. This was error, as the Social Security Act requires that “[i]f [the agency]

does find a medically severe combination of impairments, the combined impact of

the impairments shall be considered throughout the disability determination

process.” 42 U.S.C. § 423(d)(2)(B);      see also 20 C.F.R. § 416.923. Claimant’s

“major” mental impairment is supported by the medical evidence.          See

Appellant’s App., Vol. II at 262, 276. By not considering claimant’s mental

impairment until step four, the ALJ improperly limited his analysis at step three

only to the listings for musculoskeletal disorders.    See id. at 15. On remand, the

ALJ must consider all of claimant’s impairments in combination beginning at step

two. If the ALJ determines that the evidence of record is insufficient to evaluate

claimant’s mental impairment, he should exercise his discretion to order a mental

consultative examination.     See Hawkins v. Chater , 113 F.3d 1162, 1166-67

(10th Cir. 1997). We also note for the remand that the ALJ’s existing conclusory

assessment of the musculoskeletal listings at step three does not satisfy the

requirement to specify which listings he reviewed,     Clifton v. Chater , 79 F.3d




                                             -3-
1007, 1009 (10th Cir. 1996), and to make “findings supported by specific

weighing of the evidence,”    id.

       Claimant also argues that the ALJ improperly discounted the credibility of

her complaints of disabling pain and other symptoms at step four, which resulted

in an improperly completed Psychiatric Review Technique Form (PRTF). She

asserts that the ALJ took a boilerplate approach to his decision and did not

specifically evaluate the medical evidence related to her physical or mental

impairments. This argument has merit.

       “‘Credibility determinations are peculiarly the province of the finder of

fact, and we will not upset such determinations when supported by substantial

evidence.’” Kepler v. Chater , 68 F.3d 387, 391 (10th Cir. 1995) (quoting       Diaz v.

Sec’y of Health & Human Servs. , 898 F.2d 774, 777 (10th Cir. 1990)).

“However, ‘[f]indings as to credibility should be closely and affirmatively linked

to substantial evidence and not just a conclusion in the guise of findings.’”    Id.

(quoting Huston v. Bowen , 838 F.2d 1125, 1133 (10th Cir. 1988) (footnote

omitted)). The ALJ recited all of the factors he was required to consider with

regard to claimant’s claim of pain,    see Appellant’s App., Vol. II at 15, 16-17,

but his decision does not reflect that he actually considered all of these factors.

For example, the ALJ did not address the type, dosage, effectiveness, and




                                             -4-
side-effects of claimant’s medications, even though she has been prescribed

numerous medications over the years. This is error.

      In addition, the ALJ failed to follow the specific analysis for mental

impairments required by the agency’s regulations, as stated in    Cruse v. United

States Department of Health & Human Services       , 49 F.3d 614, 617 (10th Cir.

1995). Even though the ALJ completed a PRTF and attached it to his decision,

that is not enough. Rather, the ALJ was obligated to discuss in his decision the

evidence as it related to his conclusions on the PRTF. “[I]f the ALJ prepares the

form himself [instead of having a psychiatrist or psychologist do it], he must

‘discuss in his opinion the evidence he considered in reaching the conclusions

expressed on the form.’”    Id. at 617-18 (quoting Washington v. Shalala , 37 F.3d

1437, 1442 (10th Cir. 1994)). The ALJ did not discuss the evidence of claimant’s

mental impairments, except in the most cursory fashion. Thus, the ALJ’s

conclusions on the PRTF cannot be affirmed.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is REVERSED and the case is REMANDED with instructions to

remand the case to the agency for additional proceedings.

                                                       Entered for the Court


                                                       John C. Porfilio
                                                       Circuit Judge


                                           -5-